Citation Nr: 0014726	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the March 1946 rating decision which denied 
service connection for a nervous disorder was clearly and 
unmistakably erroneous.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed March 1946 rating decision by the RO denied 
service connection for a nervous disorder.  

2.  The March 1946 rating decision which denied service 
connection for a nervous disorder was adequately supported by 
the evidence then of record and was a reasonable exercise of 
rating judgment.   

3.  Evidence associated with the claims file since the March 
1946 rating decision, when considered alone or in conjunction 
with all of the evidence of record, does not bear directly or 
substantially on the issue under consideration, in that it is 
cumulative of evidence previously submitted and considered, 
and is not by itself, or in conjunction with evidence 
previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 1946 rating decision, which denied service 
connection for a nervous disorder, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.105(a) (1999).  

2.  The March 1946 rating decision, which denied service 
connection for a nervous disorder, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (1999).  

3.  The evidence received since the March 1946 rating 
decision is not new and material, and the veteran's claim for 
service connection for a nervous disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran essentially contends that the RO committed clear 
and unmistakable error in failing to consider the doctrine of 
reasonable doubt in rendering the rating decision of March 
1946, which denied the veteran's claim for service connection 
for a nervous disorder.  The veteran argues, in substance, 
that the report of his service separation physical 
examination shows that he suffered from nervousness at the 
time of his discharge, and that he had a disability that had 
been determined to have been incurred in service.  

The evidence of record at the time of the March 1946 rating 
decision which denied service connection for a nervous 
disorder consisted of the veteran's service medical records, 
and in particular, the report of his service separation 
physical examination.  These records failed to show any 
treatment for any psychiatric disorder, including 
"nervousness."  However, at the time he underwent his 
service separation examination in December 1945, the veteran 
reported that he suffered from nervousness and a stomach 
disorder, as reflected in Box 11 (Statement and Medical 
History of Examinee) of the examination report.  Although in 
part 4 of Box 11, the veteran reported that he had present 
physical defects, on examination, he was not found to have 
any physical or psychiatric disorders.  Even so, in Box 40 of 
the examination report, a question stating "In your opinion, 
will wound, injury or disease result in:  Disability?  
Untimely death?"  In response, the examiner indicated See 
item 11, and answered "no" to both questions noted above.  

In addition, Box 41 of the examination report contained the 
question:  "In your opinion was wound, injury, or disease 
incurred in the line of duty?"  In response, the examiner 
indicated "Yes" and also included the notation See item 11.  
No other medical evidence pertaining to the veteran's medical 
or psychiatric status at the time of his discharge from 
service or at the time the March 1946 rating decision was 
rendered was of record.  In his initial application for VA 
benefits in December 1945, the veteran indicated that the 
onset of his "nervous condition" was in May 1945; he also 
reported that he had received no medical treatment in service 
for this disorder and no post-service medical treatment.

It is now alleged that there was clear and unmistakable error 
in the March 1946 rating decision which denied service 
connection for a nervous disorder.  The veteran maintains 
that the evidence, consisting of the examiner's comments in 
Boxes 40 and 41 of the service separation examination report, 
showed that he suffered from nervousness that was incurred in 
service.  He also asserts that the RO failed to accord him 
reasonable doubt in reaching that decision.  

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
citing Russell, 3 Vet. App. at 313.  Lastly, the Court has 
held that the failure to fulfill the duty to assist cannot 
constitute clear and unmistakable error.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

Based on the regulations extant at the time of the March 1946 
rating decision, in order to establish service connection for 
a disability, the evidence must have demonstrated the 
presence of a disability to a compensable degree (at least 10 
percent or more), and that it resulted from a disease or 
injury incurred in service.  Further, as the veteran 
correctly notes in his appeal, at the time the March 1946 
decision was reached, the VA was required to "resolve every 
reasonable doubt in favor of such veteran."  See 38 U.S.C. 
§ 726 (1946); 38 C.F.R. §§ 2.1066, 2.1077, 2.1080, 2.1086, 
2.1087, 2.1090, 2.1094 (1939 & Cumulative Supplement 1944).  

Following a complete review of the record and the extant 
regulations, the Board finds that the March 1946 rating 
decision was not clearly and unmistakably erroneous.  The 
Board reiterates that the standard for clear and unmistakable 
error requires that any such error compel the conclusion that 
reasonable minds could differ, and that the result would have 
been manifestly different but for the error.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The veteran argues that he 
was not afforded due process in 1946 with respect to the 
application of the doctrine of reasonable doubt.  In this 
regard, the Board observes that the doctrine of reasonable 
doubt involves a weighing of evidence, and that if the 
evidence is in equipoise, the benefit of the doubt is 
resolved in the veteran's favor.  In this case, the evidence 
was weighed, and the RO apparently found that the lack of any 
objective evidence of a nervous or psychiatric disorder, as 
contained in the examination portion of the December 1945 
separation examination report, such evidence was not in 
equipoise.  

The Board observes that the veteran's service medical records 
are completely negative for any indication of a psychiatric 
or nervous disorder, and the report of his service separation 
examination only shows his subjective complaint of having 
suffered from nervousness.  His psychiatric diagnosis upon 
examination was "normal."  While the examiner in Box 41 
suggested that in his opinion, any disorders complained of in 
Box 11, to include nervousness, would have been incurred in 
the line of duty, he also indicated in Box 40 that any such 
disorders were not likely to have resulted in any disability 
or premature death.  At the time the March 1946 rating 
determination was reached, there was no diagnosis of a 
current psychiatric disability, and no objective evidence 
that the veteran suffered from a nervous disorder.  The Board 
further observes that the examiner's comment contained in Box 
41 of the examination report does not overcome or rebut the 
lack of any objective findings of a psychiatric or nervous 
disorder.  The Board emphasizes that at the time of the March 
1946 rating decision, there was no objective medical evidence 
of the existence of a psychiatric disability for which 
service connection could be granted.  

The Board observes that in Russell, supra, the Court 
indicated that clear and unmistakable error might be found to 
exist in a rating decision in which the RO apparently either 
ignored or was not aware of in-service evidence of a 
disability contained in the veteran's claims file or medical 
records.  The Court noted that such would be in violation of 
38 C.F.R. § 3.303(a), which requires a review of "the entire 
evidence of record."  Russell, at 319, 20.  As noted above, 
the veteran's service medical records including the report of 
his service separation examination were of record at the time 
of the March 1946 rating decision.  There was no other 
indication that any other treatment records, either in 
service or post service, existed or were available at that 
time.  There was, therefore, no basis to conclude that the 
veteran had a nervous disorder that was incurred in service.  
Thus, it appears that the RO weighed the available evidence, 
consisting of the veteran's service medical records, and 
found that the preponderance of the evidence was against the 
veteran's claim.  As the doctrine of reasonable doubt was not 
applicable in such a situation, the RO therefore did not 
commit any error in reaching the March 1946 decision.  

As a final note, the Board observes that in conjunction with 
filing the present claim for CUE and to reopen the previously 
denied claim for service connection, the veteran has alleged 
that he had undergone treatment in 1946 from W. H. Fries, 
M.D.  However, at the time the RO reached its March 1946 
determination, there was no indication of any such treatment, 
and the veteran did not allege or report that he was then 
undergoing treatment.  Subsequent attempts by the RO to 
obtain any relevant treatment records from Dr. Fries, such as 
the March 1998 letter to obtain information, were 
unsuccessful.  The Board recognizes that a complete picture 
of the veteran's overall psychiatric disability picture may 
not have been before the RO at the time of the March 1946 
decision.  However, "[w]hile it is true that an incomplete 
record may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all the relevant 
facts. . . .  Thus, an incomplete record, factually correct 
in all other respects, is not clearly and unmistakably 
erroneous.  This is true in the present case, where the cause 
of the record's incompleteness may have been due to the VA's 
breach of the duty to assist.  In short, the VA's breach of 
the duty to assist cannot form a basis for a claim of [clear 
and unmistakable error] because such a breach creates only an 
incomplete rather than an incorrect record.  As unjust as 
this finding may appear, it is dictated by the law by which 
we are bound."  Caffrey v. Brown, 6 Vet. App. at 383-84.  

By analogy, even if the examiner's comment contained in Box 
41 could be construed, arguendo, to suggest that the veteran 
did have a nervous disorder of some sort at the time of his 
discharge, and that he should have been afforded a VA rating 
examination by a psychiatrist at that time, any failure to 
fulfill the duty to assist cannot constitute clear and 
unmistakable error.  See Crippen, at 424; Caffrey, at 377.  
It is apparent then, that based on the evidence as set forth 
above, the RO reasonably concluded that there was no evidence 
to show that the veteran incurred a nervous disorder in 
service.  The Board concludes that the RO did not commit 
clear and unmistakable error with respect to the correct 
application of any benefit of the doubt doctrine.  

Further, the Board observes that the veteran essentially 
argues that the doctrine of reasonable doubt was incorrectly 
applied at the time the March 1946 decision was reached.  To 
the extent that the statements by the veteran and his 
representative may be interpreted as a disagreement with the 
result reached in the March 1946 rating decision, and with 
the evaluation of the evidence before the RO at that time, 
the Board notes that merely to aver that clear and 
unmistakable error exists in a prior adjudication of a case 
is not legally sufficient to raise that issue.  See Fugo, 6 
Vet. App. at 43.  Likewise, simply to claim clear and 
unmistakable error on the basis that a previous adjudication 
had improperly weighed and evaluated the evidence "can never 
rise to the stringent definition of [clear and unmistakable 
error]."  Id, at 44.  The fact that other interpretations of 
the veteran's service separation examination report are 
arguably plausible is insufficient to establish clear and 
unmistakable error.  

Following a complete and thorough review of the record and 
the extant law, the Board cannot conclude that the RO's 
determination denying service connection for the veteran's 
claimed nervous disorder was clearly and unmistakably 
erroneous.  To establish clear and unmistakable error, the 
veteran must meet the high threshold of showing that the 
error is beyond any reasonable dispute.  The Board concludes 
that the RO exercised reasonable judgment in adjudicating the 
veteran's claim for service connection.  

II.  New and Material

As a preliminary matter, the Board notes that a March 1946 
rating decision by the RO denied the veteran's claim for 
service connection for a nervous disorder.  The veteran was 
informed of his appellate rights, but failed to appeal that 
decision.  Accordingly, the March 1946 rating decision became 
final as outlined in 38 U.S.C.A. § 7105 (West 1991) when the 
veteran failed to appeal that decision within the statutory 
time limit.  As such, his claim for service connection for a 
nervous disorder may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

In February 1998, the veteran filed a new claim for service 
connection for a nervous disorder, alleging that CUE had been 
committed in reaching the March 1946 determination, and 
asserting that new and material evidence had been submitted 
to reopen his previously denied claim.  This new claim was 
denied by an August 1998 rating decision, and this appeal 
followed.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999); and Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, the adjudication process 
must halt, despite reopening, because a claim that is not 
well grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, an adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the RO in reaching its March 1946 
decision, which determined that the veteran was not shown to 
have a current disability with respect to a nervous disorder, 
consisted of the veteran's service medical records and the 
report of a service separation physical examination conducted 
in December 1945.  No other evidence was submitted.  The 
veteran's service medical records do not indicate any 
complaint of or treatment for a psychiatric disorder, to 
include nervousness.  

As noted above, the report of the service separation physical 
examination includes the veteran's complaint of having 
suffered from nervousness.  However, the veteran was not 
shown to have any psychiatric problems on examination, and 
his psychiatric diagnosis was characterized as "normal."  
As noted in the discussion of CUE above, the examiner offered 
that any disorders complained of, to include "nervousness" 
were not likely to result in disability or premature death.  
He did, however, indicate that any such disorders complained 
of, to include nervousness, would have been incurred in the 
line of duty.  Nothing further by way of explanation was 
included in the examination report.  

In February 1998, the veteran attempted to reopen his claim 
for service connection for a nervous disorder.  He asserted 
that he had been treated for a nervous disorder by a W. H. 
Fries, M.D., in 1946 within one year of his discharge from 
service.  However, the veteran also offered that Dr. Fries 
was either long since retired or dead.  A March 1998 letter 
from the RO to Dr. Fries requesting pertinent information was 
returned as undeliverable.  In further support of his claim, 
the veteran submitted an annotated copy of his service 
separation examination report in which the boxes containing 
his complaint of nervousness in Box 11, and the examiner's 
opinion reflected in Box 41 that any disorders complained of, 
as indicated in Box 11 of that report, were incurred in the 
line of duty.  No further information or medical evidence was 
provided in conjunction with the veteran's attempt to reopen 
his claim for service connection for a nervous disorder.  

The Board has evaluated the evidence submitted by the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for a 
nervous disorder has been received.  The March 1946 rating 
decision was based on the veteran's service medical records 
and the report of the separation examination.  At issue in 
March 1946 was the question of whether the veteran actually 
had a psychiatric or nervous disorder, and if so, whether 
such had been incurred in service.  At that time, the veteran 
did not submit any medical treatment records or other 
evidence to show that he actually had a psychiatric or 
nervous disorder.  The report of the December 1945 separation 
examination included a notation of the veteran's complaint of 
nervousness, but also included the examiner's "normal" 
psychiatric diagnosis.  The RO therefore concluded that the 
veteran was not shown to have a nervous disorder incurred in 
service, and denied his claim.  

The Board observes that the veteran has not submitted any 
additional medical evidence in connection with his claim.  
The veteran indicated that he had undergone some sort of 
treatment for his alleged nervous disorder in 1946, but as he 
predicted, records of such treatment were unavailable, and 
there is no objective evidence to substantiate his assertion.  
Further, evidence submitted since March 1946, consisting of 
the veteran's statements and the highlighted copy of his 
service separation examination report, does not add anything 
of significance to the evidence previously considered.  The 
evidence submitted subsequent to the March 1946 decision is 
cumulative, does not bear directly or substantially upon the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

The Board has considered the highlighted copy of the 
separation examination report, which aside from calling 
heightened attention to the veteran's subjective complaints 
offered at that time, and the examiner's notation in Box 41, 
but finds that this evidence is not "new" in the sense that 
it has been previously considered by the RO in reaching its 
1946 decision.  Further, the Board has considered the 
statements by the veteran that he was treated for a nervous 
disorder by Dr. Fries within one year of his separation from 
service, and should, therefore, be granted service connection 
for a nervous disorder.  However, as a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
Therefore, such lay statements do not constitute medical 
evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Essentially what was missing in March 1946 and what is 
currently missing is competent medical evidence that the 
veteran suffers from any nervous or other psychiatric 
disorder, and medical evidence of a nexus or link between any 
such diagnosed disorder and his active service.  The Board 
emphasizes that the veteran has failed to submit any medical 
evidence of a diagnosed nervous or psychiatric disorder.  The 
report of the December 1945 service separation examination 
only shows that the veteran had complained of nervousness at 
that time.  However, no nervous or psychiatric disorder was 
diagnosed, and the veteran's psychiatric status was then 
found to be normal on examination.  Accordingly, because 
evidence submitted since March 1946 is not such that it can 
be considered new and material, the veteran's claim may not 
be reopened and remains denied.  


ORDER

The veteran's claim that there was clear and unmistakable 
error in reaching the March 1946 rating decision, which 
denied service connection for a nervous disorder, is denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for a nervous disorder 
has not been reopened, and such benefit remains denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

